     E-FILED 2020 APR 07 3:25 PM WEBSTER - CLERK OF DISTRICT COURT




                        Exhibit
Case 3:20-cv-03016-LRR-MAR      B 1-3 Filed 05/05/20 Page 1 of 2
                           Document
              E-FILED 2020 APR 07 3:37 PM WEBSTER - CLERK OF DISTRICT COURT




STATE OF IOWA JUDICIARY                                                      Case No.   LACV321160
                                                                             County     Webster
Case Title    QBE AMERICAS INC. AKA AND/OR DBA REGENT INS. CO

    THIS CASE HAS BEEN FILED IN A COUNTY THAT USES ELECTRONIC FILING.
Therefore, unless the attached Petition and Original Notice contains a hearing date for your appearance, or unless you obtain an
exemption from the court, you must file your Appearance and Answer electronically.

You must register through the Iowa Judicial Branch website at http://www.iowacourts.state.ia.us/Efile and obtain a log in and
password for the purposes of filing and viewing documents on your case and of receiving service and notices from the court.

FOR GENERAL RULES AND INFORMATION ON ELECTRONIC FILING, REFER TO THE IOWA COURT RULES CHAPTER
16 PERTAINING TO THE USE OF THE ELECTRONIC DOCUMENT MANAGEMENT SYSTEM:
http://www.iowacourts.state.ia.us/Efile

FOR COURT RULES ON PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS, REFER TO DIVISION VI OF IOWA
COURT RULES CHAPTER 16: http://www.iowacourts.state.ia.us/Efile




Scheduled Hearing:




If you require the assistance of auxiliary aids or services to participate in court because of a disability, immediately call your district
ADA coordinator at (641) 421-0990 . (If you are hearing impaired, call Relay Iowa TTY at 1-800-735-2942.)

Date Issued   04/07/2020 03:37:38 PM




District Clerk of Webster                    County

/s/ Laura Jacobson



   Case 3:20-cv-03016-LRR-MAR Document 1-3 Filed 05/05/20 Page 2 of 2
